UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-23712 UNR HOLDINGS, INC. (Exact Name of Registrant as Specified in Its Charter) Colorado 02-0755762 (State or Other Jurisdiction of (I.R.S. Employer Identification No.) Incorporation or Organization) 121 South Orange Ave., Suite 1500, Orlando, FL (Address of principal executive offices) (Zip Code) (407) 377-6813 (Registrant's Telephone Number, Including Area Code) (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x YesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. (Check One): Large accelerated filer o Accelerated filer o Non-accelerated filero Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes No The number of shares outstanding of the issuer's common stock, $0.001 par value per share, was 24,464,799 as of August 20, 2012. UNR Holdings, Inc. Index Page PART I. FINANCIAL INFORMATION Item 1. Consolidated Financial Statements 1 Consolidated Balance Sheets as of June 30, 2012 2 and December 31, 2011 (Unaudited) Consolidated Statements of Operations for the 3 Six and Three Months Ended June 30, 2012 and 2011 (Unaudited) Consolidated Statements of Comprehensive Income for the 4 Six Months Ended June 30, 2012 and 2011 (Unaudited) Consolidated Statement of Equity for the Period Ended June 30, 2012(Unaudited) 5 Statement of Cash Flows for the Six Months Ended June 30, 2012 and 2011 (Unaudited) 6 Notes to the Unaudited Consolidated Financial Statements 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 21 Item 3. Quantitative and Qualitative Disclosures About Market Risk 28 Item 4. Controls and Procedures 29 PART II. OTHER INFORMATION Item 1. Legal Proceedings 30 Item 6. Exhibits 30 Signatures 31 PART I — FINANCIAL INFORMATION ITEM 1. CONSOLIDATED FINANCIAL STATEMENTS. Certain information and footnote disclosures required under accounting principles generally accepted in the United States of America have been condensed or omitted from the following consolidated financial statements pursuant to the rules and regulations of the Securities and Exchange Commission. The following unaudited consolidated financial statements should be read in conjunction with the year-end restated consolidated financial statements and notes thereto included in the Company's Form 10-K for the year ended December 31, 2011. The results of operations for the three and six months ended June 30, 2012 and 2011 are not necessarily indicative of the results for the entire fiscal year or for any other period. UNR HOLDINGS, INC. AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS (Unaudited) June 30, December 31, ASSETS: RESIDENTIAL AND COMMERCIAL CONSTRUCTION ASSETS: Cash and cash equivalents Marketable securities Inventories Trade and other receivables, net Property, plant and equipment, net Other assets Total Residential and Commercial Construction Assets ROAD BASE MATERIALS ASSETS: Inventories Trade and other receivables, net Total Road Base Material Assets TOTAL ASSETS LIABILITIES AND EQUITY: RESIDENTIAL AND COMMERCIAL CONSTRUCTION LIABILITIES: Short-term debt Accounts payable and accrued expenses Advances from customers Deferred income tax liabilities Total Residential and Commercial Construction Liabilities ROAD BASE MATERIALS LIABILITIES: Accounts payable and accrued expenses Advances from customers - - Total Road Base Materials Liabilities Total Liabilities Commitments and Contingencies - - UNR Holdings, Inc. and Subsidiary Stockholders' Equity: Common stock, $0.001 par value; authorized 500,000,000 shares; issued and outstanding 24,464,799 and 24,464,799 shares at June 30, 2012 and December 31, 2011, respectively Additional paid-in capital Retained earnings Accumulated other comprehensive loss ) ) Total UNR Holdings, Inc. and Subsidiary Stockholders' Equity Noncontrolling interest Total Equity TOTAL LIABILITIES AND EQUITY See notes to unaudited consolidated financial statements. 1 UNR HOLDINGS, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF INCOME (Unaudited) For the Six Months Ended For the Three Months Ended June 30, June 30, Revenues: Sales and other operating revenues Costs and expenses: Cost of sales Selling, general and administrative expenses Income from operations ) Other income (expense): Foreign currency transaction loss - ) - - Other income (loss) ) ) Earnings before income taxes ) Provision for income taxes ) Net earnings ) Less: Net earnings attributable to the noncontrolling interest ) Net earnings attributable to UNR Holdings, Inc. and Subsidiary ) Earnings per share - basic and diluted: Earnings per common share attributable to UNR Holdings, Inc. and Subsidiary common shareholders $ ) Weighted average common shares outstanding - basic and diluted See notes to unaudited consolidated financial statements. 2 UNR HOLDINGS, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Unaudited) For the Six Months Ended June 30, Net earnings Other comprehensive income (loss) - net of tax: Currency translation adjustment Comprehensive income Comprehensive income attributable to noncontrolling interest Comprehensive income attributable to UNR Holdings, Inc. and Subsidiary See notes to unaudited consolidated financial statements. 3 UNR HOLDINGS, INC. AND SUBSIDIARY CONSOLIDATED STATEMENT OF EQUITY (Unaudited) Accumulated Other Comprehensive Common Stock Paid-In Retained Comprehensive Noncontrolling TOTAL Income No of shares Amount Capital Earnings Income (Loss) Interests Balance, January 1, 2011 $ ) $ Net earnings Currency translation adjustment ) ) - ) ) Comprehensive income $ Balance, December 31, 2011 ) Net earnings Currency translation adjustment - Comprehensive income $ Balance, June 30, 2012 $ ) $ See notes to unaudited consolidated financial statements. 4 UNR HOLDINGS, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) For the Six Months Ended June 30, Cash flows from operating activities: Net earnings Adjustments to reconcile net earnings to net cash used in operating activities: Depreciation Loss on sale of property, plant and equipment - Deferred income taxes Change in operating assets and liabilities ) ) Net cash provided by operating activities ) ) Cash flows from investing activities: Purchase of property, plant and equipment ) ) Proceeds from sale of equipment - Purchase of marketable securities ) - Proceeds from sale of marketable securities Net cash used in investing activities Cash flows from financing activities: Proceeds from loans - Repayment of loans ) - Net cash used in financing activities ) - Effect of exchange rate changes on cash ) Net increase (decrease) in cash ) Cash - beginning of period Cash - end of period Changes in operating assets and liabilities consist of: Decrease (increase) in accounts receivable ) ) (Increase) decrease in inventories ) ) (Increase) in other assets ) ) Increase (decrease) in customer advances ) ) Increase in accounts payable and other liabilities ) ) See notes to unaudited consolidated financial statements. 5 UNR HOLDINGS, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CASH FLOWS (Continued) (Unaudited) For the Six Months Ended June 30, Supplementary Information: Cash paid during the period for Interest $
